Banke, Judge.
Our previous decision in this case, reported at 155 Ga. App. 395 (271 SE2d 44) (1980) has been vacated by the Georgia Supreme Court, and the case remanded for further consideration in light of Wood v. Georgia, 450 U. S.— (101 SC 1097, 67 LE2d 220) (1981). Upon such consideration, this case is remanded to the trial court for additional findings of fact in accordance with the decision of the United States Supreme Court in Wood v. Georgia, supra.

Judgment reversed and remanded with direction.


McMurray, P. J., and Pope, J., concur.